DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing for various reasons. Firstly, Claim 1 states the following: "in response to a brightness adjustment trigger operation, determining a target brightness level of the display screen based on a current brightness level of the display screen". It is not clear how the target brightness level can be determined just from the current brightness level of the display screen. For example, it is not even apparent, upon receipt of the "brightness adjustment trigger operation", whether the target brightness should be brighter or darker than the current brightness level, let alone to determine what the specific target brightness level should be.

However, paragraph 32 states that “The target display brightness of the display screen is a product of the physical brightness and the display coefficient”. (Emphasis added)
Therefore, it appears that the “target brightness” is associated with the product of the physical brightness and the display coefficient, instead of a “current brightness” as required by the claim. The description has carefully been reviewed, but no further details appear to be given as to how the "target brightness" can be determined from the "current brightness". The Applicant is encouraged to clearly identify how the value of the “target brightness” is determined from the “current brightness” value.
Secondly, Claim 1 refers to a “physical brightness”. It is not clear what “physical brightness” refers to. Claim 1 refers to 4 different brightness: “brightness of a display screen”, “target brightness level of the display screen”, “current brightness level of the display screen” and “physical brightness”. Therefore, it is not immediately apparent what this separate "physical brightness" refers to. The term “physical brightness” should be defined in the claim to provide distinction from the other brightnesses. The claim later states that the “physical brightness” is further required to be "included in a physical brightness range in high brightness mode of the display screen"; this requirement is unclear.
Lastly, Claim 1 fails to mention what type of display is being claimed, thus the term “display coefficient” is unclear.  From the description it appears that the display 
It is noted, however, that Table 1 shows the opposite scenario - where the display coefficient is held constant, but the "physical brightness" must be varied in order to, when multiplied by the chosen fixed display coefficient, provide the overall "display brightness". While it is acknowledged that in modulated light displays it must be accepted that power consumption is higher than otherwise strictly necessary (by virtue of the need to generate a lot of light, some or most of which must then be prevented from being presented to the viewer by means of modulating the light in each pixel), to set out to do this in a self-luminance type (e.g. OLED display) appears to make little or no sense. In such a display device, each pixel can individually emit light of any chosen 
Additionally, the step of "controlling the display screen to display at a target display brightness based on the obtained physical brightness and the obtained display coefficient" already appears to imply that the display must be of a backlight-with-modulation type; as such, the applicant is once more urged to explicitly introduce the implied features relating to the type of display screen such that the broad scope which implies that any display type can fall within the scope of the claim is appropriately restricted.
As such, references to "display screen" are considered to be far broader than justified, and greater explanation should be made in the wording of the independent claims to explain how each of "physical brightness", "current/target brightness" and "display coefficient" relate to an actual display screen in which this method is practiced.
Independent claims 12 and 20 recite similar claim limitations as claim 1, and thus are rejected under similar rational as claim 1 detailed above.
Claims 2-11 and 13-19 depend upon claims 1 and 12, respectively. Dependent claims 2-11 and 13-19 inherit the deficiencies of their respective parent claims.

Claim 11 is also unclear. Claim 11 involves the imposition of a particular choice of value for "display coefficient" in a manner that appears to conflict with the manner that the display coefficient is supposed to be chosen in claim 1. Claim 1 requires that the "display coefficient" be chosen "based on the target brightness level", while claim 11 contradicts this by requiring the selection of the coefficient value based on the physical brightness.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (USPGPUB 2018/0040271—hereinafter “Jung”).
As to Claim 1, Jung teaches a method of adjusting brightness of a display screen (See Figs. 15 and 16), comprising: 
in response to a brightness adjustment trigger operation, determining a target brightness level of the display screen based on a current brightness level of the display screen (Pg. 5, ¶ 84 – “when the original luminance value of the target pixel region is 1000 nits (candela per square meter),…the corresponding luminance value is 1039 nits…such that the original luminance value changes from 1000 nits to 1039 nits.); 
obtaining a corresponding physical brightness (Fig. 7, note brightness of leftmost pixels 710-1 to 710-12 and Pg. 6, ¶ 92) and a corresponding display coefficient based on the target brightness level (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Fig. 9B at 720-1 to 720-12 and Pg. 6, ¶’s 93 and 96), wherein the display coefficient is smaller than 1 (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Pg. 6, ¶ 96), and the physical brightness is included in a physical brightness range in high brightness mode of the display screen (Fig. 7 at 710-1 to 710-12, note range of 1300-1400 nits and Pg. 5, ¶ 84 and Pg. 6, ¶ 93 –note “same maximum luminance value”); and 
controlling the display screen to display at a target display brightness based on the obtained physical brightness and the obtained display coefficient (See Figs. 7 and 9B at right most 710-1 to 710-12 and Fig. 15 at S1530 and Fig. 16 at S1620).
As to Claim 12, Jung teaches a terminal device (Figs. 1-3 at 100), comprising: 
(Fig. 2A at 110 and Fig. 2B at 210); 
a processor (Fig. 2A at 130 and Fig. 2B at 230); and 
memory (Fig. 2A at 120 and Fig. 2B at 220) for storing instructions executable by the processor to perform operations comprising: 
in response to a brightness adjustment trigger operation, determining a target brightness level of the display screen based on a current brightness level of the display screen (Pg. 5, ¶ 84 – “when the original luminance value of the target pixel region is 1000 nits (candela per square meter),…the corresponding luminance value is 1039 nits…such that the original luminance value changes from 1000 nits to 1039 nits.); 
obtaining a corresponding physical brightness (Fig. 7, note brightness of leftmost pixels 710-1 to 710-12 and Pg. 6, ¶ 92) and a corresponding display coefficient based on the target brightness level (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Fig. 9B at 720-1 to 720-12 and Pg. 6, ¶’s 93 and 96), wherein the display coefficient is smaller than 1 (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Pg. 6, ¶ 96), and the physical brightness is included in a physical brightness range in high brightness mode of the display screen (Fig. 7 at 710-1 to 710-12, note range of 1300-1400 nits and Pg. 5, ¶ 84 and Pg. 6, ¶ 93 –note “same maximum luminance value”); and 
controlling the display screen to display at a target display brightness based on the obtained physical brightness and the obtained display coefficient (See Figs. 7 and 9B at right most 710-1 to 710-12 and Fig. 15 at S1530 and Fig. 16 at S1620).
Claims 2 and 13, Jung teaches that the target display brightness (Figs. 7 and 9B at rightmost 710-1 to 710-12) is a product of the obtained physical brightness (Fig. 7 at leftmost 710-1 to 710-12) and the obtained display coefficient (Figs. 7 at 720-1 to 720-12).
As to Claims 3 and 14, Jung teaches that the obtaining a corresponding physical brightness and a corresponding display coefficient based on the target brightness level comprises: based on a pre-stored correspondence between brightness level with physical brightness and display coefficient, obtaining a corresponding physical brightness and a corresponding display coefficient based on the target brightness level (Fig. 2A at 120 and Fig. 2B at 220 and Pg. 3, ¶’s 51, 52 and 55).
As to Claim 20, Jung teaches a non-transitory computer-readable storage medium (Pg. 9, ¶ 138-139) having executable instructions stored thereon, wherein the executable instructions are executed by a processor to implement: 
in response to a brightness adjustment trigger operation, determining a target brightness level of the display screen based on a current brightness level of the display screen (Pg. 5, ¶ 84 – “when the original luminance value of the target pixel region is 1000 nits (candela per square meter),…the corresponding luminance value is 1039 nits…such that the original luminance value changes from 1000 nits to 1039 nits.); 
obtaining a corresponding physical brightness (Fig. 7, note brightness of leftmost pixels 710-1 to 710-12 and Pg. 6, ¶ 92) and a corresponding display coefficient based on the target brightness level (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Fig. 9B at 720-1 to 720-12 and Pg. 6, ¶’s 93 and 96), wherein the display coefficient is smaller than 1 (Fig. 7, note luminance correction coefficients of 720-1 to 720-12 and Pg. 6, ¶ 96), and the physical brightness is included in a physical brightness range in high brightness mode of the display screen (Fig. 7 at 710-1 to 710-12, note range of 1300-1400 nits and Pg. 5, ¶ 84 and Pg. 6, ¶ 93 –note “same maximum luminance value”); and 
controlling the display screen to display at a target display brightness based on the obtained physical brightness and the obtained display coefficient (See Figs. 7 and 9B at right most 710-1 to 710-12 and Fig. 15 at S1530 and Fig. 16 at S1620).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim 		U.S. Patent 11,132,976
Kikkawa	USPGPUB 2014/0092001








Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694